Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-22 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers et al. (2019/0231454; Provisional Application filed on 1/29/2018) in view of Linderman et al. (WO 2013/025814) and further in view of Feilkas (2013/0094742).

1, Lambers teaches a computer implemented method comprising, by a processing unit of a computing device (e.g., According to some embodiments, a non-transitory computer readable storage medium stores one or more programs, the one or more programs comprising instructions for execution by one or more processors;  Lambers: [0051] L.1-4): 
accessing a first volumetric data set of a medical image comprising anatomic structures (e.g., receiving image data associated with a joint of a subject, Lambers: [0019] L.4-5; the image data can include at least one of an MRI scan and a CT scan. Lambers: [0020] L.1-2; see 1_1 below); 
determining a volumetric region with respect to the first volumetric data set of an anatomic structure to be reoriented (e.g., generating a three-dimensional model of at least a portion of the joint of the subject using the image data, identifying at least one region of the joint that deviates from the baseline anatomy by comparing at least a portion of the three-dimensional model to a baseline model,  Lambers: [0019] L.5-10; generating a measurement of a characteristic of the joint at one or more predefined locations using the three-dimensional model and a coordinate system, Lambers: [0019] L.10-12.  Fig. 9A shows the Acetabular side (on-fosso view and frontal view) and the femoral side (oblique view) to make the measurements.  It is obvious that the predefined locations correspond to different orientations of the joint image to make the measurements; Lambers: Fig. 9A; reproduced below for reference.  See 1_1 below.

    PNG
    media_image1.png
    717
    564
    media_image1.png
    Greyscale

); 
computing a first measurement of a parameter of the anatomic structure (e.g., With regard to the hip joint, for example, two common anatomical measurements used in assessing FAI are: (i) the Alpha Angle for cam-type impingement, and (ii) the Lateral Center Edge Angle for pincer-type impingement. These two measurements are typically obtained by analyzing pre-operative images (e.g., pre-operative X-ray images), with the two measurements providing a measure of the degree to which the patient's hip anatomy deviates from normal, healthy hip anatomy. Lambers: [0009]); 
receiving a positional change of the volumetric region with respect to the first volumetric data set (Given the image data associated with a joint of a subject, measurements are made for the joint region of the three-dimensional model from the acetabular side and the femoral side as shown in Fig. 9A of Lambers.  It is obvious that position (location) are changed to the volumetric region (that is the joint region of the three-dimensional model) to obtain the acetabular side and femoral side views to perform the measurements); 
generating a second volumetric data set corresponding to the first volumetric data set and responsive to the positional change to the volumetric region (The acetabular side view of the three-dimensional model of the joint region corresponds to the femoral side view of the three-dimensional model of the joint region. See 1_1 below); 
generating a change image comprising a digitally reconstructed radiograph (DRR) from the second volumetric data set (see 1_2 below); and 
providing the change image for display (e.g., the method may further include displaying a representation of at least a portion of a resection tool and visually coding the representation to indicate a dimension of the at least a portion of the resection tool, wherein the visual coding is coordinated with the visual indication of the at least one region of the three-dimensional model that deviates from the baseline. Lambers: [0033] L.1-7.  See 1_2 below).
While Lambers does not explicitly teach. Linderman teaches:
(1_1). volumetric data set (e.g., Traditional CT and MRI scans utilize two dimensional cross-sectional images acquired in different imaging planes to visualize complex three-dimensional articular anatomy. With computed tomography, these slices are typically acquired in the axial plane. The in-plane resolution is typically on the order of 0.25 x 0.25 millimeters. The slice thickness may vary from one to five millimeters. Thus, the resolution obtained with these imaging studies is not isotropic. Moreover, the CT slices and, similarly with MRI, may be separated by one or more millimeters. This means that the resolution of the images is excellent within the imaging plane. Linderman: [00173] L.1-8.  Cross-sectional or volumetric images such as CT scans or MRI scans may be acquired through more than one joint, typically one or more joints neighboring the one contemplated for surgery. For example, CT or MRI slices, CT spirals, CT or MRI volumes, MRI two plane acquisitions with optional image fusion, or other tomographic acquisitions are acquired through the hip joint, knee joint and ankle joint in a patient scheduled for total knee replacement surgery. Linderman: [00185] L.1-6.  The image data of the CT scan and/or MRI scan of Lambers form the volumetric data set of three-dimensional model of the hip joint)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Linderman into the teaching of Lambers so the three-dimensional model of the joints is obtained from fusing the slices of the CT/MRI scans.
While the combined teaching of Lambers and Linderman does not explicitly, Feilkas teaches:
(1_2). generating a change image comprising a digitally reconstructed radiograph (DRR) from the second volumetric data set (e.g., In a preferred embodiment, the anatomical landmarks are determined using CT slices or MRI slices rather than a scout scan. A CT scout scan or MRI scout scan can have inherent limitations in spatial resolution. A CT scout scan is typically a single, 2-D radiographic image of the extremity lacking 3-D anatomical information and lacking high spatial resolution. An MRI scout scan is typically composed of multiple 2-D MRI slices, possibly acquired in one, two, or three planes. Linderman: [0196] L.1-6. In an embodiment, a 2D projection is generated as a Digitally Reconstructed Radiograph (DRR) from the 3D reference data. The 2D projection can preferably be generated by summing the attenuation of each voxel along known ray paths through the data volume.  Feilkas: [0035].  Therefore, 2D projection (is taken as the change image – from 3D to 3D) is generated as a Digitally Reconstructed Radiograph from the three-dimensional model of the joint region of the Acetabular and Femoral side views are obtained for display as shown in Fig. 9A of Lambers);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Feilkas into the combined teaching of Lambers and Linderman so that 2D projection is generated as a DRR from the 3D reference data (model) for display to a surgeon for preparing for the surgical procedure on the at least on region of the joint (Lambers: [0071] L.3-5).

Regarding claim 2, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein determining the volumetric region comprises receiving user input defining anatomic features as displayed on at least one slice view of the volumetric data set (e.g., Traditional CT and MRI scans utilize two dimensional cross-sectional images acquired in different imaging planes to visualize complex three-dimensional articular anatomy. With computed tomography, these slices are typically acquired in the axial plane. The in-plane resolution is typically on the order of 0.25 x 0.25 millimeters. The slice thickness may vary from one to five millimeters. Thus, the resolution obtained with these imaging studies is not isotropic. Moreover, the CT slices and, similarly with MRI, may be separated by one or more millimeters. This means that the resolution of the images is excellent within the imaging plane. Linderman: [00173] L.1-8.  Cross-sectional or volumetric images such as CT scans or MRI scans may be acquired through more than one joint, typically one or more joints neighboring the one contemplated for surgery. For example, CT or MRI slices, CT spirals, CT or MRI volumes, MRI two plane acquisitions with optional image fusion, or other tomographic acquisitions are acquired through the hip joint, knee joint and ankle joint in a patient scheduled for total knee replacement surgery. Linderman: [00185] L.1-6.  It is obvious to combine the teaching of Linderman into the teaching of Lambers so the three-dimensional model of the joints is obtained from fusing the slices of the CT/MRI scans).

Regarding claim 3, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 comprising: 
generating a baseline image comprising the DRR from the first volumetric data set without regard to the positional change to the volumetric region (e.g., identifying at least one region of the joint that deviates from the baseline anatomy by comparing at least a portion of the three-dimensional model to a baseline model,  Lambers: [0019] L.7-10.  It is obvious that the baseline model (image) is generated for comparison with the portion of the three-dimensional model.  Providing 3D reference data, for example a generic or statistical 3D model or an earlier obtained 3D data set of the imaged object (18).  Feilkas: Abstract L.7-9); and 
providing the baseline image for display (e.g., a visual indication of the at least one region of the three-dimensional model that deviates from the baseline, Lambers: [0019] L.14-16.  It is obvious that the baseline is displayed to compare with the at least one region of the three-dimensional model to see the deviations.  performing a 2D/3D matching of the first 2D image with the 3D reference data to determine a position of an imaging plane (20, 22, 24) of the first 2D image relative to the 3D reference data;  Feilkas: Abstract L.9-12).

Regarding claim 4, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 3 wherein the first measurement of a parameter is computed based on user input defining anatomic landmarks on the baseline image (e.g., To measure the Alpha Angle, and with reference to FIG. 5, the surgeon manually draws a best-fit circle 5 over the femoral head 10 so that the perimeter of the circle matches the perimeter of the femoral head as closely as possible. The surgeon then manually draws a line 15 along the mid-line of the femoral neck 20. The surgeon then manually draws a second line 25 which originates at the center of the femoral head and passes through the location which signifies the start of the cam pathology 30 (i.e., the location where the bone first extends outside the circle 5 set around the femoral head 10). The surgeon then measures the angle 35 between the two lines 15, 25: this angle is the patient's Alpha Angle 35. Lambers: [0010] L.1-13).

Regarding claim 5, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein the first measurement of a parameter is computed based on user input defining anatomic landmarks relative to the first volumetric data set (e.g., The surgeon then manually draws a line 15 along the mid-line of the femoral neck 20. The surgeon then manually draws a second line 25 which originates at the center of the femoral head and passes through the location which signifies the start of the cam pathology 30 (i.e., the location where the bone first extends outside the circle 5 set around the femoral head 10). The surgeon then measures the angle 35 between the two lines 15, 25: this angle is the patient's Alpha Angle 35. An Alpha Angle of greater than 42 degrees is typically indicative of a cam deformity, and an Alpha Angle of greater than 55 degrees is typically indicative of a clinically-significant impingement leading to a decreased range of motion compared to a normal hip.  Lambers: [0019] L.4-17).

Regarding claim 6, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein computing the first measurement computes the first measurement (e.g., the Alpha Angle; Lambers: [0105] L.9-10) of a plurality of parameters (e.g., measurements for a hip joint, including the Alpha Angle, Lateral Center Edge Angle, Acetabular Version and Femoral Torsion, Tönnis angle, neck shaft angle, and acetabular coverage that can help a practitioner gauge a deviation of the subject morphology from a target morphology.  Lambers: [0105] L.9-14).

Regarding claim 7, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein computing the first measurement of the parameter comprises computing one of: i) a lateral center edge angle (LCEA); ii) an anterior center edge angle (ACEA); and iii) both the LCEA and the ACEA (e.g., measurements for a hip joint, including the Alpha Angle, Lateral Center Edge Angle, Acetabular Version and Femoral Torsion, Tönnis angle, neck shaft angle, and acetabular coverage that can help a practitioner gauge a deviation of the subject morphology from a target morphology.  Lambers: [0105] L.9-14).

Regarding claim 8, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein the positional change of the volumetric region comprises one of: 
a desired anteversion and/or inclination angle of an acetabulum (e.g., Acetabular version of 15-20 degrees is generally considered normal, while acetabular anteversion greater than 25 degrees is considered indicative of anterior undercoverage and may result in hip instability. Acetabular retroversion (i.e.: acetabular version less than 15 degrees) can be indicative of posterior superior undercoverage or anterior overcoverage and may result in hip instability, or hip impingement, or both. Lambers: [0013] L.5-13 and Fig. 13; reproduced below for reference.

    PNG
    media_image2.png
    487
    611
    media_image2.png
    Greyscale

); 
a desired LCEA and/or ACEA (e.g., An Alpha Angle of greater than 42 degrees is typically indicative of a cam deformity, and an Alpha Angle of greater than 55 degrees is typically indicative of a clinically-significant impingement leading to a decreased range of motion compared to a normal hip.  Lambers: [0010] L.13-17.  Alpha angle less than 42 degrees is normal and desired. A Lateral Center Edge Angle of between 20-25 degrees is typically indicative of borderline undercoverage and may result in hip instability, a Lateral Center Edge Angle of less than 20 degrees is typically indicative of hip dysplasia, and a Lateral Center Edge Angle of greater than 40 degrees is typically indicative of overcoverage (pincer-type FAI) and may result in hip impingement and a decreased range of motion.  Lambers: [0011] L.10-17); 
a desired hip center of rotation location; and 
a value determined from a user manipulation receive via a user interface of the volumetric region using a computer input device in at least one slice view of the volumetric data set, wherein the at least one slice view is displayed.

Regarding claim 9, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 further comprising determining a second measurement (e.g., Lateral Center Edge Angle,  Lambers: [0105] L.10) of one or more parameters of the anatomic structure in the second volumetric data set (e.g., measurements for a hip joint, including the Alpha Angle, Lateral Center Edge Angle, Acetabular Version and Femoral Torsion, Tönnis angle, neck shaft angle, and acetabular coverage that can help a practitioner gauge a deviation of the subject morphology from a target morphology.  Lambers: [0105] L.9-14) in the second volumetric data set (e.g., Femoral side of the joint region of the three-dimensional model; Lambers: Fig. 9a).

Regarding claim 10, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 9 wherein the second measurement of one or more parameters is based on a user input defining anatomic landmarks on either: 
a DRR of the second volumetric data set (e.g., In an embodiment, a 2D projection is generated as a Digitally Reconstructed Radiograph (DRR) from the 3D reference data. The 2D projection can preferably be generated by summing the attenuation of each voxel along known ray paths through the data volume.  Feilkas: [0035].  Therefore, 2D projection (is taken as the change image – from 3D to 3D) is generated as a Digitally Reconstructed Radiograph from the three-dimensional model of the joint region of the Acetabular and Femoral side views are obtained for display as shown in Fig. 9A of Lambers); and 
a DRR of the first volumetric data set responsive to the positional change of the volumetric region.

Regarding claim 11, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 9 comprising determining the positional change to optimize the second measurement of the one or more parameters relative to respective desired values for the one or more parameters (e.g., The outer arcuate line 6 identified by this footnote illustrates the position of an acetabular rim boundary within which 95% of a normal hip population will lie. A patient with a bone surface which lies outside (laterally) of this line is considered to have pincer-type FAI for the purposes of the report.  Lambers: [0111]. The inner arcuate line 7 identified by this footnote illustrates the position of an acetabular rim boundary outside of which 95% of a normal hip population will lie. A patient with a bone surface which lies outside (medially) of this line may be considered to have an unstable hip joint.  Lambers: [0112]).

Regarding claim 12, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 11 wherein determining the positional change comprises one of: 
determining the positional change automatically via an iterative algorithm; 
receiving user input and presenting updated measurements of the one or more parameters to guide an iterative process (e.g., Resection depth (“pincer/cam depth”) 3 is the distance between the patient's actual bone surface and the target bone surface, where the target bone surface is defined by the literature available on a particular measure of hip morphology (e.g., such as literature describing the results of a study of a large sample of patients having “normal” anatomy).  Lambers: [0108]. The FAI lesion 4 (in the case of the lesion identified by this visualization, a pincer-type FAI lesion) is color-coded according to resection depth.  Lambers: [0109]. The cross-sectional view of a bur tool 5 (used to resect the bone) is color-coded in order to relate it dimensionally to various resection depths. The cross-sectional view of a bur was chosen because it is the instrument which is typically used in arthroscopic surgery to remove bone pathologies. The use of a cross-sectional view of a bur helps to tie together the pre-operative planning to the intra-operative work by providing an approximate guide for the depth of bone recommended to be removed by the report relative to the dimensions of the tool. However, other shapes or sizes of surgical instruments could be used in place of the cross-sectional view of a bur. For instance, the report could be configured to show the resection depth on a smaller or larger bur, or on a cross-sectional view of a different bur, or a chisel or bone rasp depending on the physician's own preferences. Lambers: [0110].  It is obvious that the resection of the bone is repeated until the Alpha Angle and the Lateral Center Edge Angle are within the acceptable (normal) ranges).

Regarding claim 13, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 further comprising generating navigation target parameters corresponding to the positional change in a registration coordinate frame (e.g., For registration purposes, the surgeon can, for example, utilize a pointer navigation tool to touch four or more reference points that are simultaneously co-identified and cross registered on the CT or MRI scan on the workstation.  Linderman: [0455] L.11-14).

Regarding claim 14, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 13 further comprising transmitting the navigation target parameters to a surgical navigation system (e.g., The information resulting in imaging guided navigation, pertaining to either anatomical or mechanical axis can be may be utilized to optimize the position of any molds, blocks, linkages or surgical instruments attached to or guided through the 3D guidance molds. Linderman: [0457]).

Regarding claim 15, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 13 wherein the navigation target parameters comprises angles of inclination and anteversion of a hip joint (e.g., More particularly, these displays provide information about an anatomical characteristic of a hip joint,  Lambers: [0129] L.6-7. The anatomical characteristic may be Acetabular Version (FIG. 13) or Femoral Torsion (FIG. 14), and the anatomical measurement information may be a retroversion/anteversion angle measurement. Lambers: [0134]).

Regarding claim 16, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein the computing device comprises a server (e.g., FIG. 18 illustrates an example of a computing system, in accordance with some embodiments, for generating visualization according to the principles described herein. System 1800 can be used for one or more of subsystems 1702, 1704, and 1706 of system 1700. System 1800 can be a computer connected to a network, such as network 1708 of system 1700. System 1800 can be a client computer or a server.  Lambers: [0148] L.1-8).

Regarding claim 17, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 16 wherein the input representing the positional change to the volumetric region is received at the server from a client computing device (e.g., FIG. 18 illustrates an example of a computing system, in accordance with some embodiments, for generating visualization according to the principles described herein. System 1800 can be used for one or more of subsystems 1702, 1704, and 1706 of system 1700.  Lambers: [0148] L.1-5.  In various embodiments, application software embodying the functionality of the present disclosure can be deployed in different configurations, such as in a client/server arrangement or through a Web browser as a Web-based application or Web service, for example.  Lambers: [0155] L.4-8.  Therefore, information is communicated between a client and a server).

Regarding claim 20, the combined teaching of Lambers, Linderman and Feilkas teaches the method of claim 1 wherein the anatomic structures comprise a hip joint (e.g., According to some embodiments, patient-specific and/or patient population information is obtained, preferably via a 3D imaging process. For example, a patient's hip joint (e.g., the femoral head, the femoral neck and the acetabular cup), pelvis, and femoral condyles may be scanned with an imaging apparatus (e.g., a CT scanner, an MRI scanner, etc.) and the imaging data may used to build a virtual 3D model of the patient's hip joint.   Lambers: [0016] L.1-8).
Regarding claim 21, the claim is a computing device claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Lambers further teaches that “According to some embodiments, pre-operative joint visualization systems and methods are provided for assisting a physician in planning for a surgical procedure to address a joint pathology (e.g., a joint condition or disorder).” (Lambers: [0015] L.1-4).

Regarding claim 22, the claim is a computing program product comprising a non-transitory storage unit claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Lambers further teaches that “According to some embodiments, a non-transitory computer readable storage medium stores one or more programs, the one or more programs comprising instructions for execution by one or more processors for receiving image data associated with a joint of a subject.” (Lambers: [0051] L.1-5).

Allowable Subject Matter
Claim(s) 18-19 is/are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 18:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
the DRR from the second volumetric data set is determined by updating a DRR from the first volumetric data set in only the region corresponding to the volumetric region for which the positional change is received
as recited in claim 18.

The following is a statement of reasons for the indication of allowable subject matter in claim 19:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
receiving a second or subsequent input defining a second or subsequent positional change and performing the steps of: 
one of:
updating the second volumetric data set responsive to the second or subsequent positional change; and 
b) generating a further volumetric data set responsive to the second or subsequent positional change;
generating an updated change image comprising a digitally reconstructed radiograph (DRR) from one of the second volumetric data set as updated and the further volumetric data set;  and 
providing the updated change image; 
thereby to iteratively perform reorientation of the anatomic structure.
as recited in claim 19.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Saget (2017/0178324) teaches that “The subject of this invention is a system and method for distortion adaptation for use with an imaging grid alignment apparatus (analogue or digital) and method of intra-operative use for joint replacements, spine, trauma fracture reductions and deformity correction and implant placement/alignment. The system provides for ,al time dynamic position tracked distortion-adaption grid.” (Saget: Abstract).
b).	Fouts (2018/0140309) teaches that “A computer visual guidance system for guiding a surgeon through an arthroscopic debridement of a bony pathology, wherein the computer visual guidance system is configured to: (i) receive a 2D image of the bony pathology from a source; (ii) automatically analyze the 2D image so as to determine at least one measurement with respect to the bony pathology; (iii) automatically annotate the 2D image with at least one annotation relating to the at least one measurement determined with respect to the bony pathology so as to create an annotated 2D image; and (iv) display the annotated 2D image to the surgeon so as to guide the surgeon through the arthroscopic debridement of the bony pathology.” (Fouts: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611